Name: Council Decision 2004/901/CFSP of 22 December 2004 amending Decision 1999/730/CFSP implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia
 Type: Decision
 Subject Matter: defence;  international security;  Asia and Oceania
 Date Published: 2004-12-24

 24.12.2004 EN Official Journal of the European Union L 379/111 COUNCIL DECISION 2004/901/CFSP of 22 December 2004 amending Decision 1999/730/CFSP implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 1999/34/CFSP of 17 December 1998 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) On 15 November 1999 the Council adopted Decision 1999/730/CFSP (2) concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia, in implementation of Joint Action 1999/34/CFSP. (2) On 22 November 2004 the Council adopted Decision 2004/792/CFSP (3), extending Decision 1999/730/CFSP until 15 November 2005. (3) The terms of reference for the Project Manager should be adapted for the purposes of the implementation of the projects covered by Decision 1999/730/CFSP for the relevant period in 2005, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Decision 1999/730/CFSP is hereby replaced by the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) OJ L 9, 15.1.1999, p. 1. (2) OJ L 294, 16.11.1999, p. 5. (3) OJ L 348, 24.11.2004, p. 47. ANNEX TERMS OF REFERENCE FOR THE PROJECT MANAGER (2005) 1. For the purposes of Article 1(c), the Project Manager, in cooperation with the Cambodian Armed Forces, will continue the work related to record keeping and the management and security of weapons stocks and to developing policies, guidelines and practices in this area. To that end, the Project Manager will monitor the projects previously implemented in Military Region 1 (Stung Treng), Military Region 2 (Kampong Cham), Military Region 3 (Kampong Speu), Military Region 4 (Siem Reap) and Military Region 5 (Battambang). In close cooperation with the Ministry of National Defence, he will define and implement a further project on safe storage and registration of weapons of the Royal Gendarmerie in all twenty-four provinces. This will include the building of medium and short-term storage facilities, training of the relevant personnel at all levels and the registration of all weapons in the centralised computer database of the Ministry of Defence. The Project Manager will organise, under the same conditions, a similar project in the Special Military Region of Phnom Penh and continue, at national level, the efforts regarding training, systems development and the recording of arms. The projects implemented are to include assistance, with the support of relevant experts, to the Government's programme of larger and smaller public ceremonies for the destruction of surplus military weapons, where appropriate, of collected weapons and of surplus weapons that may still be held by the army and police and security forces. 2. The Project Manager will, as far as possible, monitor the activities that were previously implemented as part of the EU ASAC programme, including progress of the draft Arms Law through the National Assembly and its subsequent implementation, assistance to the Government's programme of collecting hidden and illegally held weapons and the training of members of the Commune Councils in weapons security and public awareness programmes on weapons security. When required, the Project Manager will continue to advise  and where possible assist  the Government, international organisations and local NGOs on issues relating to weapons security and EU ASAC's current and previous activities. 3. The Project Manager will ensure that appropriate procedures are established for effective monitoring and evaluation of activities. To this end, he will seek full cooperation from the Government of Cambodia and the police and security forces. 4. The Project Manager will encourage and assist other donors to support efforts to reduce and control small arms and light weapons and will stand ready, as appropriate, to carry out such projects with other donors within the limits of his powers under these terms of reference. Bearing in mind the European Union's vanguard position in this domain, he will ensure that he plays a pivotal role in international efforts and, where appropriate, will contribute to the management of projects supported by other donors. 5. The Project Manager will draw up plans for the completion of the work related to record keeping and the management and security of weapons stocks for the Cambodian Armed Forces by the end of June 2006 and for the closing of the project for European Union support in reducing and controlling small arms and light weapons in Cambodia shortly thereafter.